Citation Nr: 0315400	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement of an effective date earlier than November 7, 
1996, for the grant of service connection for the residuals 
of prostate cancer, for accrued benefits purposes. 

2.  Entitlement to an increased (compensable) disability 
evaluation for residuals of prostate cancer, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to April 
1978.  He died in May 2001; the appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating action of the RO which, 
inter alia, denied entitlement to an earlier effective date 
for prostate cancer residuals and denied a claim for an 
increased rating for that condition, each for accrued 
benefits purposes.  A notice of disagreement was received in 
February 2002 and the RO issued a statement of the case in 
June 2002.  A substantive appeal was received from the 
appellant's representative in August 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran filed a claim for service connection for 
prostate cancer in February 1995.

3.  Prostate cancer was presumptively recognized by law as 
associated with exposure to herbicide agents on November 7, 
1996.

4.  Service connection for prostate cancer is warranted on a 
presumptive basis only; there is no evidence to support a 
grant of service connection on a direct basis.  

5.  At the time of his death, the veteran had pending claims 
for an earlier effective date for the grant of service 
connection for prostate cancer and an increased rating for 
residuals of prostate cancer. 

6.  The evidence of record at the date of death shows that 
the therapy for prostate cancer was likely terminated in 
September 1994; there is no medical examination to determine 
the extent of residuals thereafter.  

7. The evidence does not establish that the veteran was 
entitled to a compensable rating for the residuals of 
prostate cancer at any point during the two-year period 
preceding the veteran's death in May 2001. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
7, 1996, for the award of service connection for prostate 
cancer, for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 5103, 3103A, 5107 (West 2002); 38 C.F.R. §§ 
3.114, 3.400 (2002). 

2.  The criteria for an increased (compensable) rating for 
prostate cancer, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.115b, Diagnostic Code 
7528 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The appellant has requested an earlier effective date for the 
grant of service connection for the residuals of prostate 
cancer and an increased rating for that condition, for 
purposes of accrued benefits, based on claims pending at the 
time of the veteran's death in May 2001.  Before addressing 
these issues, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

Collectively, the June 2001 rating decision and the June 2002 
statement of the case (SOC) issued in connection with this 
appeal notified the appellant and her representative of the 
law and regulations governing entitlement to the benefits she 
seeks, the evidence which would substantiate her claims, the 
evidence that has been considered in connection with her 
appeal and the reasons her claims were denied.  Thus, the 
Board finds that the appellant and her representative have 
received sufficient notice of the information and evidence 
needed to support her claims, and provided ample opportunity 
to submit information and evidence.  

As will be explained in further detail herein, the Board 
notes that the central question on the effective date claim 
involves a determination as to when a claim was received or 
when entitlement to a certain benefit arose and the claim for 
increased rating for accrued benefits purposes is essentially 
a legal determination and does not depend on any additional 
evidence.  Given the nature of accrued benefits claims, 
additional development of the record is not at issue as such 
claims are based upon the record as it is was at the time of 
the veteran's death.  Under these circumstances, the Board 
finds that there is no outstanding duty, as to the notice of 
or as to the actual division of responsibility between VA and 
the appellant in obtaining evidence, owed to the appellant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board finds that all necessary development 
has been accomplished.  As noted previously, accrued benefits 
claims are based on the evidence of record at the time of the 
veteran's death and there is no indication in this case that 
records constructively of record were not placed in the file.  
The Board notes that the appellant requested and was 
scheduled for a personal hearing before the Board, but failed 
to report to the January 2003 hearing.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of her claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Background

In a statement date-stamped as received at the RO on February 
2, 1995, the veteran requested consideration of a claim for 
service connection for prostate cancer.  He submitted a 
formal Application for Compensation or Pension which was 
date-stamped as having been received at the RO on February 6, 
1995.  In a June 1996 rating decision, the RO granted service 
connection for prostate cancer and assigned a noncompensable 
rating, effective from February 5, 1995.  The veteran was 
notified of that decision later that month.  

Private medical records associated with the claims file at 
that time include an August 1994 letter noting that the 
veteran had undergone radical prostatectomy in May 1994 and 
had completed a course of radiation treatment.  An October 
1994 progress note from the same physician noted that the 
veteran was "now about 6 weeks following completion of 
radiation therapy" after a prostatectomy with incomplete 
resolution of PSA.  

In a November 2000 letter to Compensation and Pension 
Services, the veteran's representative sought corrective 
action for numerous errors noted in the June 1996 rating 
action.  With regard to the claims on appeal, the 
representative argued that the evaluation and effective date 
assigned for the prostate cancer were erroneous.  The 
representative argued that the veteran should be afforded a 
VA examination to evaluate the severity of residuals of 
prostate cancer.  The representative also noted that the 
veteran had an outstanding claim for service connection for 
diabetes mellitus.

In a letter to the RO dated later in November 2000, the 
veteran's representative advanced the same arguments made to 
Compensation and Pension services; that the evaluation and 
effective date for the grant of service connection for 
prostate cancer were both incorrect and there was an 
outstanding claim for service connection.  

In a December 2000 memorandum to the RO, the Veterans 
Benefits Administration (VBA) summarized an administrative 
review of the veteran's record which had been conducted in 
response to his representative's November 2000 letter and 
directed the RO to take various actions.  VBA noted an April 
28, 1978, application for benefits on which the veteran 
claimed service connection for diabetes mellitus.  Based on a 
review of the evidence of record, the RO was directed to deny 
that claim.  As for the effective date of the grant of 
service connection for prostate cancer, the RO pointed out 
that the date of claim was in February 1995; however, the RO 
had erred in the June 1996 rating action when it noted that 
service connection for that condition was granted on a direct 
basis.  VBA reviewed the service medical records and 
determined that there was no evidence on the onset of 
prostate cancer during service and the RO had been incorrect 
in stating such.  However, because the veteran had served in 
Vietnam, service connection could have been established on a 
presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(e), effective from November 6, 1996.  The RO was 
directed to afford the veteran a VA examination and obtain 
any pertinent medicals records in order to properly rate the 
veteran's residuals of prostate cancer. 

Private medical records received at the RO in November 2000 
include a March 2000 chart entry noting a prostate specific 
antigen (PSA) of 1.6 and the comment that the veteran was not 
having any voiding problems.  An August 2000 chart extract 
noted a prostate specific antigen of 10.6.

The veteran died in May 2001.  The death certificate noted 
the immediate cause of death as prostate cancer.  The 
appellant's Application for Dependency and Indemnity 
Compensation was received at the RO on May 15, 2001.  

The November 2000 statements (sent to VBA and the RO) 
constituted claims for an earlier effective date for the 
grant of service connection for prostate cancer and for 
increased rating for prostate cancer.  Those claims were 
pending at the time of the veteran's death.  

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the claim that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).  In the instant case, the 
appellant filed an accrued benefits claim in May 2001.

In the June 2001 rating action presently on appeal, the RO 
granted service connection for the cause of the veteran's 
death and acted on other claims as directed by the VBA 
Administrative Review.  The RO denied a claim for an earlier 
effective date for the grant of service connection for 
prostate cancer, denied an increased rating for that 
condition, and denied a claim for service connection for 
diabetes mellitus, for accrued benefits purposes.  

In March and April 2002 statements, the appellant's 
representative argued that a 100 percent rating should have 
been assigned for prostate cancer, effective from February 
1995.  

On the VA Form 9 received in August 2002, the representative 
noted that the RO failed to undertake the development 
suggested by the VBA review prior to the veteran's death and 
argued that the appellant is entitled to the accrued 
benefits.  

III.  Analysis

A.	Earlier effective date

The appellant contends that the effective date for the grant 
of service connection for prostate cancer should be earlier 
than November 7, 1996.  As noted previously, the RO had 
initially granted service connection on a direct basis and 
assigned an effective date of February 6, 1995.  On further 
review prompted by the veteran's representative during his 
lifetime, VBA determined that the cited basis for the grant 
of service connection was incorrect; however, because the 
veteran had service in the Republic of Vietnam, service 
connection for prostate cancer was warranted on a presumptive 
basis, effective from November 7, 1996.  The RO effected the 
VBA determination in the June 2001 rating action on appeal 

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a).  Regulations provide that the 
effective date for compensation will be the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 
3.114(a).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The law established a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents.  
Disease associated with exposure to certain herbicide agents 
was expanded to include prostate cancer as of November 7, 
1996.  See 61 Fed. Reg. 57,586-89 (Nov. 7, 1996).  
[Parenthetically, the Board also points out that  legislation 
enacted during the course of this appeal provides, in part, a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  See Veterans 
Education and Benefits Expansion Act of 2001 Public Law 107-
103, 115 Stat. 976 (2001).].

Because entitlement to service connection in this case was 
based on the presumptive provisions of 38 C.F.R. § 3.309(e), 
entitlement to the benefit did not arise until the regulation 
was amended to include prostate cancer, and the effective 
date of the grant of service connection may not be earlier 
than the effective date of the amendment of the regulation, 
which was November 7, 1996.  The Board further notes that the 
change to 38 C.F.R. § 3.309 was promulgated without a 
retroactive effective date.  See 61 Fed. Reg. 57,586-89 (Nov. 
7, 1996).  Thus, under 38 C.F.R. §§ 3.114 and 3.400, the 
November 7, 1996, effective date of the grant of service 
connection for prostate cancer assigned by the RO in the June 
2001 rating decision is appropriate.  

The Board has considered whether the appellant would be 
entitled to an earlier effective date under the Final 
Stipulation and Order in Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I), and the specific guidance provided in Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d. 1175 (N.D. 
Cal 1999) (Nehmer II), Nehmer v. United States Veterans' 
Administration, No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) 
(class action order) and Nehmer v. Veterans' Administration, 
284 F.3d 1158 (9th Cir. Apr. 1, 2002), which created an 
exception to the provisions governing the assignment of 
effective dates in certain cases.  However, in the instant 
case, the Board finds that the effective date rules as set 
forth in Nehmer I and Nehmer II do not provide the basis for 
the assignment of an effective date earlier than November 7, 
1996, as the appellant is not a member of the class in 
Nehmer.  

In Nehmer I, the District Court invalidated a portion of the 
former regulation (38 C.F.R. § 3.311a (1986)), holding the 
regulation was based on an incorrect interpretation of the 
law.  Under the Final Stipulation and Order, an earlier 
effective date under Nehmer I is warranted if a prior claim 
for benefits was filed by a veteran and (1) the claim was 
filed and denied between September 25, 1985, the effective 
date of the invalidated regulation, and June 9, 1994, the 
date VA completed its action replacing the invalidated 
regulation; or (2) was pending before VA between May 3, 1989, 
the date the District Court invalidated 38 C.F.R. § 3.311a, 
and June 9, 1994.  In the instant case, the veteran filed his 
claim for service connection in February 1995 and the 
appellant filed her claim for DIC in May 2001.  

For all the foregoing reasons, the claim for an earlier 
effective date for the grant of service connection for 
prostate cancer, for accrued benefits purposes, must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Increased rating

An application for accrued benefits must be filed within one 
year after the death of the veteran.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In this case, the appellant (the 
veteran's widow) filed a claim within one year of the 
veteran's death.  Accrued benefits are periodic monthly 
benefits under VA laws to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due and unpaid 
for a period not to exceed two years prior to the date of 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink, 6 
Vet. App. at 489-490.  Thus, in the adjudication of a claim 
for accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

Only the evidence that is of record at the time of the 
veteran's death is considered, with the exception of any 
evidence necessary to complete the application (that is, 
information to establish that the claimant is entitled to 
accrued benefits) as well as any VA or service records that 
have not been associated with the file because the records 
are considered to be constructively part of the record.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Under a 
recent amendment to the regulations, evidence in the file at 
date of death means evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence 
was not physically located in the VA claims folder on or 
before the date of death.  See 67 Fed. Reg. 65707-65708 
(October 28, 2002) (codified at 38 C.F.R. § 3.1000(d)(4)). 

In the present case, there is no indication that there are 
outstanding VA medical records.  The claims file includes 
records pertaining to private medical treatment afforded the 
veteran for prostate cancer.  There is no indication within 
those records, nor has the appellant or representative 
argued, that the veteran received treatment from VA for 
prostate cancer.  Thus, the Board finds the record is 
complete.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The RO evaluated the veteran's prostate cancer as zero 
percent disabling under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  That diagnostic code allows only for a 
100 percent evaluation in cases of malignant neoplasms of the 
genitourinary system.  An associated note indicates that, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or another therapeutic procedure, the 100 
percent rating shall continue with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  In cases 
where there has been no local recurrence or metastasis, the 
rating should be based on voiding dysfunction or renal 
dysfunction, whichever is predominant.  

As noted above, VBA reviewed the record and directed the RO 
to obtain additional evidence to determine whether the 
veteran could establish entitlement to a 100 percent 
evaluation.  The RO was instructed to determine the exact 
date of the completion for any therapy for prostate cancer 
and afford the veteran a VA examination to determine whether 
the subsequent rating should be based on voiding or renal 
dysfunction.  Unfortunately, the veteran passed away before 
the RO completed those actions.  Thus, there was no evidence 
of record at the time of the veteran's death of the exact 
date of completion of therapy or of the extent and severity 
of any residuals of prostate cancer. 

As of May 2001, the pertinent evidence included an October 
1994 progress note indicating that the veteran had completed 
radiation therapy approximately 6 weeks prior.  A March 2000 
chart entry noted that the veteran was not having any voiding 
problems.  

The medical evidence indicates that radiation therapy likely 
ended sometime in September 1994.  Thus, a 100 percent rating 
could have continued for 6 months after that date; that is, 
to March 1995, after which a VA examination could have been 
conducted.  As detailed previously, the effective date for 
the award of service connection for prostate cancer is 
November 7, 1996.  Therapeutic procedures for prostate cancer 
ended prior to the effective date of the grant of service 
connection.  There is no evidence in the record of local 
recurrence or metastasis and the only evidence pertinent to 
whether the predominant residuals are voiding dysfunction or 
renal dysfunction is the March 2000 chart entry noting the 
veteran's report that he was not having any voiding problems.  
The veteran died in May 2001.  

The appellant seeks benefits unpaid from 1994, a period more 
than two years before the veteran's death.  However, the 
controlling law limits any award of accrued benefits to those 
periodic monetary benefits unpaid to the two years preceding 
the veteran's death, which would be from May 1999 (in this 
case, prior to the grant of service connection).  Moreover, 
there is no medical evidence that would support a finding 
that the veteran was entitled to more than the noncompensable 
evaluation assigned at any time from the November 1996 
effective date of the grant of service connection up until 
his death.  

As the record presents no basis for awarding an increased 
(compensable) rating for prostate cancer, for accrued 
benefits purposes, claim must be denied.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55-57.  

ORDER

An effective date earlier than November 7, 1996, for the 
grant of service connection for prostate cancer, for accrued 
benefits purposes,  is denied.

An increased (compensable) disability evaluation for 
residuals of prostate cancer, for accrued benefits purposes, 
is denied.



REMAND

In the June 2001 rating decision, the RO denied the 
appellant's claim for service connection for diabetes 
mellitus, for accrued benefits purposes.  The February 2002 
notice of disagreement clearly expressed disagreement with 
that determination; however, the RO has not yet issued a 
statement of the case as to that claim.  Accordingly, the 
Board is required to remand this issue to the RO for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should furnish to the 
appellant and her representative a 
statement of the case and provide them 
with an opportunity to submit a 
substantive appeal on the issue of 
entitlement to service connection for 
diabetes mellitus, for accrued benefits 
purposes.  

2.  The appellant and her representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected ( as regards the 
claim for service connection for diabetes 
mellitus, for accrued benefits purposes, 
within 60 days of the issuance of the 
statement of the case).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


